 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBink's Coca-Cola Bottling Company and ServiceEmployees International Union, Local UnionNo. 79, AFL-CIO. Case 30-CA-5349August 5, 1981DECISION AND ORDEROn November 12, 1980, Administrative LawJudge Marion C. Ladwig issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed an answering brief in supportof the Administrative Law Judge's Decision and amotion to strike portions of Respondent's brief insupport of its exceptions. The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Bink's Coca-Cola Bottling Company, Escanaba and Iron Moun-tain, Michigan, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, except that the attachednotice is substituted for that of the AdministrativeLaw Judge.The General Counsel urges the Board to strike certain portions ofRespondent's brief which refer to certain settlement discussions betweenthe parties allegedly held during and following the hearing in this matter.We have decided to strike those portions of Respondent's brief objectedto by the General Counsel since the discussions referred to in the briefrelate to matters which are not part of the formal record before theBoard. See Sec. 102.45(b) and Sec. 102.46(c) of the Board's Rules andRegulations, as amended.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc. 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the followingrights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT threaten to discharge anymember of Service Employees InternationalUnion, Local Union No. 79, AFL-CIO's bar-gaining committee for opposing, or refusing topersuade other employees to accept, any wageor other contract proposal.WE WILL NOT discharge or otherwise dis-criminate against any of you because of mem-bership in or activity on behalf of Service Em-ployees International Union, Local Union No.79, AFL-CIO, or any other union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of your rights mentioned above.WE WILL make Debra Pirlot whole for anyloss of pay or other benefits from the time wedischarged her until the time we reinstated herto her former job (after which she voluntarilyquit), with interest.WE WILL immediately remove from our per-sonnel records all references to our dischargeof Debra Pirlot, and will not refer in any wayto her discharge in any references we areasked to give for her.BINK'S COCA-COLA BOTTLING COM-PANYDECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge: Thiscase was heard by me at Escanaba, Michigan, on June18, 1980. The charge was filed against Bink's Coca-ColaBottling Company' (herein called the Respondent), bythe Union on August 15, 1979,2 and the complaint wasissued on November 9.Despite the opposition of union bargaining committeemember Debra Pirlot and another committee member tothe Company's last contract proposal, the union member-The name of the Respondent was amended at the hearing.2 All dates are in 1979 unless otherwise indicated.257 NLRB No. 89592 BINK'S COCA-COLA BOTTLING COMPANYship accepted the proposal by a narrow margin. The pri-mary issues are whether the Respondent: (a) unlawfullythreatened, before the membership meeting, to dischargePirlot and another committee member unless they at-tempted to "sell" the Company's proposal to the mem-bership, and (b) discriminatorily discharged her after themeeting because of her continued opposition to the pro-posal, in violation of Section 8(a)(1) and (3) of the Na-tional Labor Relations Act, as amended.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and theCompany, I make the following:FINDINGS OF FACT1. JURISDICTIONThe Company, a Michigan corporation, is engaged inthe bottling of soft drinks at its plants in Escanaba andIron Mountain, Michigan, where it annually receivesgoods valued in excess of $50,000 directly from outsidethe State of Michigan. The Company admits, and I find,that it is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act, and thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The Company's Last ProposalAt the fourth bargaining session on Tuesday, February20 (in negotiations for a new agreement to replace theirfirst collective-bargaining agreement, which expired onJaunary 31), the Company made what it called its "final"offer, subject to the Union justifying its position. Thenext morning, February 21, the Union went on strike atboth the Escanaba and Iron Mountain plants.At the bargaining session on Wednesday evening, Feb-ruary 21, President Robert Bink made the Company's"final, final, final" offer, which provided for substantialincreases in the higher classifications but little in thelower classifications. The Company explained the neces-sity for paying substantially higher wages to the upper-level employees in order to be competitive, and statedthat it had a stack of applications 6 inches thick andcould replace the employees in the lower classifications.Union bargaining committee member Pirlot attempted tojustify higher wages in the lower classifications by argu-ing that the production laborers "could do every jobwherever they were needed" and "I felt that was impor-tant," and that truck loaders, doing a lot of lifting,worked hard and also deserved more money. Committeemember William Hartman argued that it was a shamethat somebody had to work for 40 hours a week and stilldepend on welfare to feed his family. Committeemember Tom Lark insisted that the route men should re-ceive an extra penny per case.When President Bink made his "final, final, final"offer, both he and attorney Barton Peck insisted that thiswas their absolute final offer. Peck stated that he was op-posed to Bink making that generous an offer at that time,and that Bink was doing so only on the condition thatevery member of the bargaining committee would "sell"the proposal to the union membership. He stated that,otherwise, the Company would propose an unspecified"less generous" offer, which could be submitted to theunion membership without a committee recommendationand which, if voted down by the membership, the Com-pany could replace with something in reserve to obtainan agreement; whereas the wages offered in the "final,final, final" offer could not be raised, and a negativemembership vote would undercut the Company's bar-gaining position.It was immediately clear, however, that three of thefour employee members of the committee would not rec-ommend the Company's last proposal to the membership.(The proposed wages in the lower classifications werebelow the "rock bottom" wages which the union mem-bership had agreed earlier were necessary for the mem-bers to accept.) Committee member Pirlot was so upsetat the wage rates offered for the lower classificationsthat she stated her opposition to the proposal even beingtaken to the union membership for a vote. Her responseto Bink and Peck was that "the offer wasn't worthy tobe presented to the membership." (Peck told her that shecould not just look at her own vantage point-as a pro-duction laborer, complaining about the wage offer in thelower classifications-but "You have to look at the inter-est of everyone who you represent.") Committee mem-bers Hartman and Lark joined her in opposing the lowwages for the lower classifications. Lark continued toinsist, also, that the case-delivery rate must be increased,and he argued along with Pirlot that he did not think"the offer was worthy to try to sell" to the membership.The only committee member who favored the proposalwas Michael Timbrook, who was in a higher classifica-tion which would get a raise of 55 cents an hour.Finally, Business Representative Frank Andler cau-cused with the union bargaining committee. In thecaucus, they did not discuss the Company's proposal thatthey "sell" the offer to the union membership; they dis-cussed whether the offer should be presented to themembership in view of the vigorous opposition of com-mittee members Pirlot, Hartman, and Lark to the offer.Finally, after expressing the viewpoint that this was theCompany's last offer and that it must be submitted to themembership, Andler promised to seek more money forthe lower classifications before telling the Company thatthe offer would be "presented" to the membership. Be-cause of their opposition, Lark had left by that time, andneither Pirlot nor Hartman returned to the negotiatingroom.After the caucus, Representative Andler gave theCompany no indication that the committee memberswould "sell" the offer. When attorney Peck refused toraise the rates, Andler made a counteroffer, merely totake the offer to the union membership for a ratificationvote. As Andler credibly testified, he told Peck andPresident Bink that "we weren't too happy with the in-creases on the lower classifications" but that "I wouldbring it before the membership [emphasis supplied] onFriday for ratification." (This testimony is corroboratedin part by the Company's statement in its subsequent593 DECISIONS OF NATIONAL LABOR RELATIONS BOARDletter dismissing Pirlot (G.C. Exh. 4), that the committeestated that the proposal would be "submitted" to therank and file.) None of the committee members agreed toPeck's condition that each of them must "sell" the Com-pany's last offer. Yet Peck neither withdrew the "final,final, final" offer nor mentioned further any lesser offer.(I discredit Bink's claim at the hearing that it was his"understanding" that "the wage package would be soldto the membership by the bargaining committee.")Although the Company's last proposal was not condi-tioned on an end to the strike, Representative Andlertold the Company "we would go back to work until wehad our ratification vote." It was understood that theemployees would continue to work under the terms ofthe expired 1977-79 agreement, even though the Compa-ny refused to extend that agreement unless the extensionwas in writing. Previously, Andler had orally proposedthat the last agreement be extended on a day-to-daybasis-thereby permitting a strike whenever the Unionfelt it necessary. (At one point in his testimony as a de-fense witness, Bink admitted-contrary to the Company'sposition-that he had discussed with Andler a "day-to-day" extension, but he thereafter made a retraction,which I discredit. Bink initially agreed to the day-to-dayextension, stating "that would be fine" (as Andler, whoimpressed me as being an honest witness, credibly testi-fied). However, on February 5, the Company sought achange in this verbal agreement by proposing thatAndler sign a written extension of "the labor contractwhich expired on January 31 ...until we have termi-nated our negotiations either by agreement to a new con-tract or through an impasse in negotiations"-thereby re-stricting the right to strike. (G.C. Exh. 2.) Andler re-fused to sign such a written extension. Thereafter onFebruary I1, the Company sent Andler a letter overBink's signature, stating "it is the position of the Compa-ny, that the extension of the contract has not beenagreed to by the union.... I will not accept a verbal ex-tension of the contract. Extension of the contract is alltoo important to be done verbally." (G.C. Exh. 3) (Em-phasis supplied.) I reject the Company's contention thatthere was a verbal extension of the expired agreement onFebruary 21. (Andler could not recall that subject evenbeing raised at the February 21 negotiations. Accordingto the Company's February 23 dismissal letter (G.C.Exh. 4), it was agreed at this meeting that the employeeswould return "under the same terms which existed priorto the Wednesday walkout.")After the meeting, Representative Andler reported tocommittee members Pirlot and Hartman, who were wait-ing in the hall, that he had agreed to "take it to themembership meeting," which was set up for Friday eve-ning, and "told us that we should return to work," ascredibly testified by Pirlot (who appeared to be a consci-entious witness with a good recollection of the events)."We were never told by Mr. Andler to sell the con-tract." Nothing had been said, either in the February 21meeting or by Andler after the meeting, about keepingthe Company's offer a secret from the bargaining unitemployees until the ratification meeting.B. Threat and DischargeOn Thursday morning, February 22, committeemember Pirlot arrived at the Escanaba plant early toinform the striking employees to return to work. Uponbeing questioned about the Wednesday negotiations, shereported what the Company had offered. When the strik-ers objected to returning to work for wages below the"rock bottom" on which they had decided, Pirlot insist-ed that they return to work, informing them that Andler"had made the decision that it would be presented for avote and ...that we would continue working" untilthen. They reported to work.About an hour later, committee member Hartman ap-proached Pirlot and suggested that they resume thestrike before a syrup truck arrived, in order to prevent along strike. Pirlot said she did not think it would be legalbecause Andler "had committed us," and suggested thathe would have to talk with Andler. At that point, Hart-man left the plant and telephoned Andler. He later re-ported back that Andler said as long as the majority ofthe employees wanted to continue the strike, they could.All of the employees present then returned to the picketline. As Pirlot credibly testified, "it was a mutual agree-ment by everybody that they wanted to go out onstrike," and she neither suggested nor encouraged themto strike again.About an hour or so later, President Bink and attorneyPeck arrived at the plant and telephoned Andler, whoinformed them that he had told the employees theycould strike if a majority wanted to. After Peck toldAndler that the strike was illegal, that the leaders of thestrike were subject to discharge, and that he was goingto file charges and sue Andler or the Union, Andler hadPirlot and Hartman called to the office telephones. WhenPeck left the line, Andler told Pirlot and Hartman to goback to work. The two committee members (on separatetelephones) asked, "What do you mean we have to goback to work? You just gave us permission to go backon strike." Andler stated that he was going to makesome telephone calls (to check on the legality), butmeanwhile they were to go back to work. Pirlot andHartman then induced the employees to return to work,after having been on strike about 1-1/2 hours that morn-ing.At 3:30 p.m., Thursday, February 22, President Binkand attorney Peck met with Representative Andler andcommittee members Pirlot, Hartman, and Timbrook.Peck stated that they had no right to be out on strikeafter agreeing to "sell" the Company's wage proposal tothe membership. Andler positively denied ever sayingthat they would "sell" the offer, stating that he had saidthe offer would be "presented" to the membership. Binkshowed them a piece of paper with three wage scales onit and said that he had gone from the first to the thirdwage offer, just "to get it over with." After insisting thatthe strike that morning was illegal, Peck told Pirlot (asshe credibly testified) "that I was endangering other em-ployees' jobs by taking the position that I was." Heasked about her husband being employed by Harnisch-feger and said that she "shouldn't even be in on the ne-gotiations sessions because I wasn't dependent on my job594 BINK'S COCA-COLA BOTTLING COMPANYat Coca-Cola" and "I wasn't really interested enough inthe outcome." Peck added that the Harnischfeger em-ployees were "union instigators" and rabble-rousers.Then, after stating that Hartman already had another joblined up, Peck told Pirlot and Hartman that "as of rightthen that we were fired" (emphasis supplied), stating thatthey had led an illegal strike that morning and had notlived up to their responsibilities as bargaining committeemembers to "sell" the Company's proposal, prejudicingthe Company's bargaining position. As Pirlot appeared torecall vividly, "Mr. Bink took the floor then and saidthat we weren't fired then but if we didn't try to sell theproposal at the membership meeting that then we would be[emphasis supplied] fired." (Hartman recalled, Bink inter-jecting that they would be discharged if the contract wasnot accepted that evening.) Thereafter in the meeting,and in the Pirlot's dismissal letter, which he preparedwith Bink the next day, Peck referred to this as an offerto "reinstate" Pirlot and Hartman if they sold the Com-pany's proposal. Peck stated that the Company's propos-al should not be discussed by one or two members of thebargaining committee, and that it was important that itbe discussed only at the ratification meeting and that theCompany's position be given to justify the proposal. Hestated that the only way that the damage already donecould be eliminated would be for the committee to "sell"the Company's offer. Although both Pirlot and Hartmancontinued to express their opposition, Andler stated thatthe ratification meeting had been moved up to thatThursday evening and that he would recommend theoffer.At the ratification meeting on Thursday evening, Feb-ruary 22, the Company's proposal was accepted by avote of 11 for and 9 against, upon the recommendationof Representative Andler and committee member Tim-brook, and over the opposition of committee membersPirlot and Hartman. (The 2-year agreement expires inJanuary 1981.) Following the meeting, Timbrook re-turned President Bink's telephone call. Bink thanked himfor his support in getting the contract passed and compa-ny attorney Peck, on an extension phone, "asked me ifDebbie [Pirlot] and Mr. Hartman had tried to get thecontract passed. And I told them, no, they hadn't."(Soon after the vote, Hartman quit for a better job. Histermination is not in issue.)When committee member Pirlot returned to work onTuesday, February 27 (after being on sick leave 2 days),her timecard was not in the slot. Foreman Dick Parke-son told her that President Bink had fired her, that hehad tried on Friday to get Bink to change his mind, butit had not done any good. When she went to Bink'soffice, he said he felt bad about dismissing her; that "asfar as he was concerned he would have been willing toforget the whole thing because ...the proposal was ac-cepted; but he was following his legal advice and lettingme go." He said "that I could use him for a recommen-dation and that he wouldn't say anything about what hadhappened" and "would give me a good work recommen-dation." He handed her a -1/2-page dismissal letter,dated February 23 (G.C. Exh. 4). It stated that this wouldconfirm her discharge "resulting from your abuse of re-sponsibility as a union bargaining representative as wellas your misconduct as an employee of our company";cited Bink's final proposal on Wednesday, February 21,conditioned on an understanding that each committeemember would "sell" it; asserted that the committee aftera caucus stated that the proposal was by and large gener-ous and it would be "submitted"; stated that it wasagreed that the employees would return Thursday morn-ing "under the same terms" as before the walkout; re-ferred to violation of the understanding and the "ex-tended" labor contract, and to her and the pickets refus-ing entrance by a supply truck; and stated that she andHartman were terminated at the Thursday afternoonmeeting for prejudicing the Company's bargaining posi-tion in violation of the understanding, the NationalLabor Relations Act, and the extended contract, but thatPeck inform them they would be "reinstated" if theylived up to the agreement requiring that they "sell" theCompany's proposal to the employees. The letter con-cluded:We have been informed by representatives ofyour committee that you appeared at the ratificationmeeting ...and urged rejection of the company pro-posal. Moreover we were informed that you told themembers that the company had threatened to dis-charge you for speaking out against its proposal.You, as a bargaining committee member, have vio-lated a position of responsibility and trust which cannotbe tolerated. Successful negotiations can only be at-tained in an atmosphere of trust. An agreementmust be respected especially by the leadership ofthe respective parties. We cannot condone your be-havior which you were forewarned would lead to yourdismissal.Be advised that your dismissal is effective as ofthis date. [Emphasis supplied.](Pirlot was reinstated without backpay on June II11, pur-suant to a challenged arbitration award on which neitherthe General Counsel nor the Company relies. She quit onAugust II11.)C. The Company's DefensesBy the time the Company filed its answer on Novem-ber 23, it took the position that it had discharged com-mittee member Pirlot on Thursday, February 22, for"participation and leadership in instigating" the strikethat morning in violation of the no-strike mandate in theextended labor agreement, as further agreed by the bar-gaining committees on Wednesday, and for advising theemployees of the substance of the Company's offer andsuccessfully encouraging them to strike Thursday morn-ing despite the Wednesday agreement that each commit-tee member would attempt to "sell" the package. Thusthe answer asserted that she was discharged on February22-not on February 23 as stated in her dismissal letternor on February 27, the date she was advised of her dis-charge. However, when endeavoring to support thistheory at the hearing, President Bink gave much con-flicting testimony.When first called as an adverse witness, Bink claimedthat "Yes, I did" fire Pirlot, and that he did so at the595 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThursday afternoon meeting, February 22. When askedwhether that was a final discharge or "conditioned onanything," he positively answered, "That was a final dis-charge." Then he testified yes, "That's correct," thatPirlot would be reinstated if she "Was to live up to hercommitment." He testified, "That's correct," one of thereasons he "relied on in deciding to discharge Ms. Pirlotwas [his] belief that she led the strike that occurred theday [he] discharged her." He answered, no, when askedif he talked to Pirlot and Hartman before he dischargedthem, and before he made the decision to dischargethem. He gave a single reason for the discharge, testify-ing "The discharge was for leading the strike." He fur-ther testified "That's correct," he "orally notified DebraPirlot of her discharge on the afternoon of February 22,"and he told her how she could be reinstated. Thus, con-trary to the credited testimony that it was attorney Peckwho told Pirlot and Hartman at that meeting that "as ofright then that we were fired" and that "Mr. Bink tookthe floor then and said that we weren't fired then but ifwe didn't try to sell the proposal at the membershipmeeting that then we would be fired" (as quoted above),up to this point in Bink's testimony he positively testifiedthat he himself made the decision and discharged thetwo committee members at the Thursday meeting. Healso unequivocally claimed that the reason for the dis-charge was for leading the strike.Next, Bink changed his testimony and claimed that itwas attorney Peck who informed Pirlot of her discharge"after counseling with me," and who "advised her of thecondition upon which her discharge may be retracted."He still testified, though, that he himself made the finaldecision to discharge Pirlot. When asked if he told Peckbefore the meeting to discharge Pirlot, he first positivelyanswered, "Yes," but thereafter claimed that he did notknow if this was before the meeting started or during acaucus. He then testified that his best recollection wasthat Peck suggested before the meeting that they shoulddischarge the two committee members, "And I said, ifyou find that to be necessary that's fine. I'll back you onthat." He testified:Q. So, you didn't make the final decision then?A. I made the final decision to support Mr.Peck's expertise, yes.Q. But you left it up to him to make the final de-cision as to terminate or if he should fire?A. Yes.When recalled as a defense witness, Bink had a differ-ent version. In answer to a leading question, he testified,"Yes" he knew before the Thursday afternoon meetingwhat Attorney Peck was going to say at the meeting."He answered "Yes," he had discussed action to be takenagainst Pirlot and Hartman, and then added, "You [At-torney Peck] indicated that they had led the strike andthat because they led the strike they would have to beterminated." He later denied recalling that he told Pirlotto disregard what Peck said, and denied rememberingthat he told her she would be fired unless she lived up tothe commitment to sell the Company's proposal." I dis-credit these various versions given by Bink of what hap-pened, and I find that he was attempting to conceal thefact that he did not decide to discharge Pirlot untilFriday, February 23 (the day after the ratification vote).Concerning the Company's contention, stated in itsFebruary 23 dismissal letter, that Pirlot and the pickets"refused entrance onto company property of a semi-truck driven to our plant by a Chicago supplier," Presi-dent Bink admitted on the stand that this "had nothing todo" with her discharge. (The credible evidence estab-lishes that such an incident never occurred.) When Binkwas questioned further about this, his counsel objected,stating that the dismissal letter "was a joint effort" be-tween the two of them and implying that the counsel"felt it should be included."In its defense, the Company relied primarily on itscross-examination of the General Counsel's witnesses.D. Concluding FindingsThe Company adopted bargaining tactics which wouldhave required all of the employee members on the unionbargaining committee to "sell" the Company's proposalto the union membership, regardless of their personalviews on the merits of the proposal.The Company had devised three wage proposals topresent as the negotiations progressed, and made the firstproposal on February 20, calling it the "final" offer, sub-ject to the Union justifying its position. When the Unionresponded with a strike on February 21, Company Presi-dent Bink (contrary to the advice of counsel) skipped thesecond (presumably his "final, final") wage offer andproposed the third offer which he called the "final, final,final" offer. The Company said this absolutely last offerwas made on the condition that every member of thebargaining committee must agree to "sell" it to the unionmembership, otherwise the Company would withdrawthe triple-final offer and propose an unspecified "lesser"(presumably the second, double-final) wage offer.It was immediately obvious that three of the four em-ployees on the bargaining committee would not agree to"sell" the triple-final wage offer. The proposal providedsubstantial wage increases in the higher classifications(including a 55-cent raise for the fourth committeemember, Timbrook), but little for the lower classifica-tions. The Company justified its giving most of the in-creases to its key, skilled, and senior employees (to retainthese employees who would be hard to replace). But thewage offer for the lower classifications was below the"rock bottom" wages, which the union membership hadalready decided would be required.Union committee member Pirlot was most insistentthat the triple-final wage offer was not worthy of beingsold to the membership, and not even worthy of beingtaken to the membership for a vote. She argued that theproduction laborers were important to the operation ofthe plant because they could do every job wherever theywere needed, and that the truck loaders were also de-serving of more money because of the hard work theyperformed. The Company stated that she could not con-sider only her own personal interests as a production la-borer, and pointed out that it had a stack of applications6 inches thick and could replace the employees in the596 BINK'S COCA-COLA BOTTLING COMPANYlower classifications. Committee members Hartman andLark also vigorously opposed the wage offer.However, after having revealed to the Union what theCompany was willing to offer to settle the strike in pro-gress, the Company was not in a position to withdraw itsultimate, triple-final wage offer and to substitute itssecond, double-final offer for the Union to take withoutrecommendation to the membership. The union bargain-ing committee would have had the right, if not the obli-gation, to inform the striking members of the existenceand size of the Company's triple-final wage offer, as wellas the Company's tactics of requiring every member ofthe bargaining committee to "sell" the offer which threeof the four committee members opposed as being unfairto the lower paid plant employees.It was under these circumstances that when UnionRepresentative Andler and committee member Timbrookreturned from a caucus-without the three committeemembers who had vigorously opposed the triple-finalwage offer-and made a counteroffer that it merelywould take the triple-final offer to the membership for avote, the Company acquiesced and said nothing furtherabout a lesser offer. Although the Company realized thatthree of the four committee members would not "sell"the wage offer, it also realized that its own premature re-vealing of its best offer had undercut its bargaining posi-tion for settling the strike. It was unrealistic at that timefor it to offer anything less.Andler also informed the Company that the strikingemployees would return to work until the ratificationvote. As found, there was no extension of the expired1977-79 agreement, which had contained a no-strikeclause. The employees returned to work Thursday morn-ing.The next meeting was held on Thursday afternoon,February 22, following the 1-1/2-hour strike during themorning. Peck told Andler and the committee that theyhad no right to be out on strike after agreeing to "sell"the Company's wage proposal to the membership.Andler positively denied ever saying that they would"sell" the offer and stated that he had said only that theoffer would be "presented" to the membership for avote. After much argument, Peck told Pirlot that shewas endangering other employees' jobs by taking the posi-tion she was taking (opposing the Company's offer be-cause of her own interests as a lower-classification pro-duction laborer); told her that because of her husband'semployment at Harnischfeger, she was not dependent onher job and therefore should not even be in the negotia-tions (because others were dependent on their jobs andcould not afford to strike); and added that the Harnisch-feger employees were union instigators and rabble-rousers.Then, after stating that Hartman already had another joblined up, Peck told Pirlot and Hartman they were firedfor leading an illegal strike that morning and not livingup to their responsibility as bargaining committee mem-bers to "sell" the Company's proposal, prejudicing theCompany's bargaining position. At that point, Bink spokeup and said they were not fired then, but if they did nottry to sell the Company's proposal at the membership meet-ing, they would be fired.The Company's proposal was accepted that Thursdayevening by the narrow margin of I I to 9, over the oppo-sition of Pirlot and Hartman. (Hartman thereafter quitfor a better job.) On Tuesday, February 27, when Pirlotnext reported to work, President Bink told her that as faras he was concerned, he would have been willing toforget the whole thing because the proposal was accept-ed, but he was following his legal advice and dischargingher. He gave her a dismissal letter, prepared by himselfand counsel. It was dated February 23 and it made clearthat the Company decided to discharge her (as Bink hadthreatened on Thursday afternoon, the day before), afterlearning that she appeared at the ratification meeting,urged rejection of the company proposal, and told theunion members (truthfully) that the Company had threat-ened to discharge her for speaking out against its propos-al. After stating that the violation of her "position of re-sponsibility and trust" as a bargaining committee member"cannot be tolerated," the letter concluded:We cannot condone your behavior which you wereforewarned would lead to your dismissal.Be advised that your dismissal is efective as ofthis date [February 23]. [Emphasis supplied.]Her only "behavior" about which she was "forewarned"(on Thursday afternoon when threatened with dischargeif she did not try to "sell" the proposal at the member-ship meeting that evening) was her opposing-instead of"selling"-the Company's proposal at the ratificationmeeting by urging its rejection and by reporting Bink'sthreat of discharge.E. Contentions of the PartiesThe General Counsel contends in his brief that therewas no agreement to "sell" the Company's proposal; thatthe Union made a counteroffer merely to present theproposal to the membership, not to "sell" it; and that theCompany, knowing that it could not expect committeemembers Pirlot, Hartman, and Lark to "sell" the propos-al, decided that its only chance to settle the strike andcontract was "to just rely on the Union's presentation ofthe proposal to the membership." Asserting that theCompany admittedly refused to continue Pirlot's employ-ment because she urged rejection of its proposal, as shehad a Section 7 right to do, and because she truthfullytold union members that the Company threatened to dis-charge her for speaking out against the proposal, theGeneral Counsel contends that the Company discrimina-torily discharged her for her actions as a union leader inviolation of Section 8(a)(3) and (1). The General Counselalso contends that there is independent evidence ofanimus against the union bargaining committee member,Pirlot, because of attorney Peck's reference to her hus-band as a rabble-rouser and union instigator at the Har-nischfeger plant, when telling her and Hartman at theThursday afternoon meeting that they were discharged-whereupon Bink told Pirlot and Hartman they would notbe discharged if they sold the proposal to the member-ship; that the Company did not have a good-faith beliefthat Pirlot instigated or led the Thursday morning strike;597 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that the strike was not illegal because the expired1977-79 agreement (containing the no-strike clause) wasnot extended, and there was no agreement or conditionfor the employees to return to work that morning, justRepresentative Andler's gratuitous offer to return. TheGeneral Counsel therefore contends that the Companydiscriminatorily discharged Pirlot because, as a memberof the bargaining committee, she chose to disagree withthe Company's positions in bargaining and because herhusband was perceived by the Company's attorney asbeing a union instigator and a rabble-rouser. The GeneralCounsel further contends that Bink's conditioning Pir-lot's continued employment on her selling the Compa-ny's proposal to the union membership clearly violatedSection 8(a)(1) of the Act.The Company contends in its brief, contrary to thecredited testimony, that following the union caucusduring the February 21 meeting, Andler "reported" toBink and Peck that the union bargaining committee "hadagreed to accept the Company's most generous offer"(emphasis supplied), including the condition that eachmember of the committee had an "obligation to sell" theCompany's proposal at the upcoming ratification meet-ing. Then, in defense to the part of the complaint whichalleged a discriminatory discharge on February 27 forengaging in the Thursday, February 22 strike, the Com-pany contends that Pirlot was discharged on Thursdaybecause of her conduct that morning. It argues that thedischarge was justified because on that Thursday morn-ing, Pirlot prematurely informed employees of the Com-pany's best offer, urged its rejection, and encouraged andled the -1/2-hour strike which was in violation ofAndler's agreement to continue working until the ratifi-cation vote. (The Company has apparently dropped itscontention that the expired 1977-79 agreement was ver-bally extended and that the strike violated the no-strikeclause.) Relying on its position that there was an "obliga-tion to sell" the Company's proposal, the Company con-tends that Pirlot's conduct that morning was in "defi-ance" of that obligation. The Company completely ig-nores the part of the complaint which alleges that theCompany discharged Pirlot on February 27 to discour-age employees from engaging in other concerted activi-ties, and the credited testimony that Bink told Pirlot onThursday afternoon-after Peck said she was fired forher conduct Thursday morning-that she was not firedthen, but that she would be if she did not sell the compa-ny proposal to the union membership. It also ignores theconcluding statement in its own February 23 letter dis-missing Pirlot, concerning her being "forewarned" (onThursday afternoon) that her "behavior ...would leadto [her] dismissal," following the statement in the letterthat she "appeared at the ratification meeting" Thursdayevening "and urged rejection of the company proposal"and "told members that the company had threatened todischarge [her] for speaking out against its proposal."The brief further ignores the credited testimony thatwhen Bink informed Pirlot on February 27 of her dis-charge, he told her that "as far as he was concerned hewould have been willing to forget the whole thing be-cause ...the proposal was accepted, but he was follow-ing his legal advice and letting her go" (thereby indicat-ing the relevance of Peck's statements to her upon histelling her Thursday afternoon that she was fired).F. Analysis and ConclusionsPresident Bink undercut the Company's own bargain-ing position when he, contrary to advice of counsel,passed over its second planned wage offer and proposedits third and last wage offer on the condition that everymember of the bargaining committee must agree to "sell"the offer to the union membership, or the Companywould propose a lesser offer to be taken to the member-ship without a recommendation by the committee. TheFebruary 21 strike was already in progress, and whenthree of the four union bargaining committee membersopposed the offer, it was too late to have any hopes ofsettling the strike with a lesser offer. The Companyhaving revealed what it would be willing to give inwage increases to settle the strike was unrealistic toexpect the Union to accept anything less.It was under these circumstances that the Companyacquiesced when the Union made a counteroffer on Feb-ruary 21 merely to take the Company's wage offer to themembership for a vote-without promising to recom-mend or "sell" it. (In the absence of an agreement thateach committee member must "sell" the Company's pro-posal, there is no issue whether objecting committeemembers, such as Pirlot and Hartman could be lawfullydischarged or threatened with discharge for refusing toabide by a union commitment that they "sell" the offer.)On Thursday afternoon, February 22, the Companyadopted the bargaining tactics of threatening to dis-charge Pirlot and Hartman unless they assumed a nonex-istent obligation to "sell" the Company's wage offer tothe union membership at the Thursday evening ratifica-tion meeting. I find it clear that the Company therebycoerced employees in the exercise of their rights guaran-teed in Section 7 of the Act, violating Section 8(a)(1) ofthe Act as alleged in the complaint.In addition, President Bink carried out the threat anddischarged Pirlot on February 27, giving her a dismissalletter, which pointed out that she was being dischargedfor "behavior which you were forewarned would lead toyour dismissal," after stating that she had "violated a po-sition of responsibility and trust," having appeared at theThursday evening ratification meeting, "urged rejectionof the company proposal," and "told the members thatthe company had threatened to discharge [her] for speak-ing out against its proposal." I therefore find that theCompany discharged her on February 27 because, as amember of the bargaining committee, she continued tooppose the Company's wage proposal. Accordingly, Ifind that the Company discriminatorily discharged Pirloton February 27 "in order to discourage employees fromengaging in ...other concerted activities for the pur-pose of collective bargaining or other mutual aid or pro-tection ...thereby discouraging membership in a labororganization," in violation of Section 8(a)(3) and (1) ofthe Act, as alleged in the complaint.I also agree with the General Counsel that there is in-dependent evidence showing company animus againstPirlot as a member of the union bargaining committee.598 BINK'S COCA-COLA BOTTLING COMPANYBink revealed to Pirlot at the time of her discharge thathe was willing to forget the whole thing because of theacceptance of the Company's wage proposal, but that hewas following the advice of counsel (Peck), and dis-charging her. I find that part of Peck's motivation in pre-vailing upon Bink to discharge Pirlot is revealed by hisstatements to her upon discharging her Thursday after-noon (immediately before Bink countermanded the dis-charge, but warned that she would be discharged unlessshe sold the Company's offer). Peck told her that shewas endangering other employees' jobs (by opposing theCompany's offer because of her own interests as a pro-duction laborer), that she should not even be in the ne-gotiations (because, with a husband working at Harnisch-feger, she was not dependent on her job-unlike otherswho were dependent on their jobs and could not afford astrike), and that the Harnischfeger employees were unioninstigators and rabble-rousers. I therefore find that theCompany's desire to eliminate Pirlot from the union bar-gaining committee was a motivating factor in the deci-sion to discharge her.The Company contends in its brief that it was justifiedin discharging Pirlot because of her conduct on Thurs-day morning, February 22, when the 1-1/2-hour strikeoccurred. However, in view of Bink's countermanding ofPeck's discharge of Pirlot at the Thursday afternoonmeeting when Peck stated that she was discharged forher conduct that morning, the Company is unable todemonstrate that she would have been discharged in theabsence of her subsequent protected conduct. (At thetime of the meeting that afternoon, Peck assumed thatPirlot was one of the leaders of the strike because she re-ported to some of the employees the Company's latestwage offer, because Peck was present when Pirlot andHartman asked Representative Andler over the tele-phone, "What do you mean we have to go back towork? You just gave us permission to go back on strike,"because Pirlot was participating in the picketing whenPeck and Bink arrived at the plant that morning, and be-cause Pirlot had vigorously opposed the Company'swage offer. In fact, she did not suggest, encourage, orlead the strike.) I therefore find it unnecessary to rule onwhether the General Counsel is correct in contendingthat the strike was protected concerted activity (becausethere was no agreement or condition for the employeesto return to work until the ratification vote, just Andler'sgratuitous offer to return-inaccurately referred to as anagreement) or whether the Company is correct in con-tending that the strike was unprotected activity, forwhich Pirlot could be discharged as a participant orleader.CONCI.USIONS OF LAW1. By discriminatorily discharging Debra Pirlot as amember of the union bargaining committee because ofher continued opposition to the Company's wage propos-al and in order to eliminate her from the committee, theCompany engaged in unfair labor practices affectingcommerce within the meaning of Sections 8(a)(3) and (1)and 2(6) and (7) of the Act.2. By threatening to discharge Pirlot and bargainingcommittee member William Hartman unless they at-tempted to persuade other employees to ratify the Com-pany's proposal, the Company violated Section 8(a)(1) ofthe Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order theRespondent to cease and desist therefrom and to takecertain affirmative action designed to effectuate the poli-cies of the Act.The Respondent having discriminatorily discharged anemployee, I find it necessary to order it to compensateher for lost pay and other benefits, computed on a quar-terly basis from date of discharge to date of reinstate-ment, less net interim earnings, in accordance with F. W.Woolworth Company, 90 NLRB 289 (1950), plus interestas computed in Florida Steel Corporation, 231 NLRB 651(1977). See, generally, Isis Plumbing & Heating Co., 138NLRB 716 (1962).Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following:ORDER3The Respondent, Bink's Coca-Cola Bottling Company,Escanaba, and Iron Mountain, Michigan, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening to discharge any member of the unionbargaining committee for opposing, or refusing to per-suade other employees to accept, any wage or other con-tract proposal.(b) Discharging or otherwise discriminating againstany employee because of membership in or activity onbehalf of Service Employees International Union, LocalUnion No. 79, AFL-CIO, or any other union.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Make Debra Pirlot whole for any loss of pay orother benefits she may have suffered by reason of thediscrimination against her in the manner set forth in theRemedy section.(b) Expunge from the personnel records any referenceto the discriminatory discharge of Debra Pirlot.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its plants in Escanaba and Iron Mountain,Michigan, copies of the attached notice marked "Appen-In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board. the find-ings, conclusions, and recommended Order herein hall, as provided inSec 102 48 f the Rules and Regulations, he adopted h) the Board andbecome its findings, conclusions, and Order, and all obhjection Itheretoshall be deemed waied for all purposes.599 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdix."4copies of the notice, on forms provided by the Re-gional Director for Region 30, after being duly signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places' In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."where notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(e) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Re-spondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.600